                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
               Plaintiff,                             )
                                                      )
       v.                                             )       Case No. 6:17-CR-03021-MDH
                                                      )
JOHN DAVID HALE                                       )
                                                      )
               Defendant.                             )

                                             ORDER

       Before the Court is the Report and Recommendation of the Magistrate Judge. (Doc. 76).

The Magistrate Judge has recommended that the Court grant-in-part and deny-in-part Defendant

John Hale’s Motions to Suppress, which it considered jointly. (Docs. 39, 40, and 41). For the

reasons stated below, the Court will adopt the Report and Recommendation in its entirety and

consequently grant-in-part and deny-in-part Hale’s Motions to Suppress.

                                         Findings of Fact

       The Court has carefully reviewed the entire record in this case, including all video and

audio recordings, the exhibits, and transcripts of the three suppression hearings conducted by the

Magistrate Judge with exception to the findings noted below. (Docs. 64, 68, and 70). The Court

concurs with the factual findings made by the Magistrate Judge in his Report and

Recommendation. (Doc. 76, 2-11) and hereby adopts those findings for the limited purpose of

ruling on Hale’s Motions for Suppression, with exception to the findings noted below.

       The Magistrate Judge leaves open the question of whether officers’ searched Hale’s phone

before he gave consent for that search. On review, the Court finds compelling audio evidence that

an officer stated to another officer that Hale had called Felix Forjan’s daughter at some point after



                                                 1
the Home Depot meeting and before being seized. An officer could only have gained this

knowledge from searching Hale’s phone. Officer Leslie’s testimony that Hale’s phone was not

searched prior to obtaining Hale’s consent simply does not accord with the audio recording and

will therefore be disregarded. The Court makes a factual finding that Hale’s phone was searched

by law enforcement before consent for that search was obtained. The Magistrate Judge also leaves

open whether Officer Leslie stated “You may want to delete that video” in reference to the dashcam

video of the traffic stop. On review, the Court finds compelling audio evidence that Officer Leslie

did indeed make that statement.

                                         Findings of Law

       Hale has filed three Motions to Suppress. The first moves to suppress all statements made

by Hale and any evidence derived from those statements. (Doc. 39). The second moves to suppress

all evidence derived from Hale’s consent to a search of his property and cellphone. (Doc. 40). The

third moves to suppress all evidence derived from Hale’s warrantless seizure and arrest. (Doc. 41).

The Court will address these motions in turn.

       1. Suppression of Statements

       Hale moves to suppress all statements he made and the fruits thereof. Under Miranda v.

Arizona, a law enforcement officer must warn a suspect in custody about certain rights, including

their right to not incriminate themselves and their right to counsel. 384 U.S. 436, 444 (1966). If an

officer does not inform a defendant of their rights before an interrogation, statements made during

that interrogation are inadmissible. United States v. Cowan, 674 F.3d 947, 957 (8th Cir. 2012). In

this case, Hale was not informed of his Miranda rights until he was formally arrested at his

residence in Bolivar, Missouri, after law enforcement had confiscated drugs on his property. Hale

argues he was placed in custody when he was handcuffed on the side of the road after being pulled



                                                 2
over, and that any statements made in response to questioning between that moment and the

moment he was Mirandized are inadmissible. The government argues that even if he was

temporarily placed in custody after being pulled over, he was not in custody during his subsequent

questioning by law enforcement at the DEA office, because his handcuffs were removed and he

was never told he was not free to leave.

       The issue in this case is whether Hale5 was subject to a custodial interrogation when he

was questioned by law enforcement (1) on the roadside; and (2) at the DEA office. Interrogation

includes “express questioning” as well as any questioning reasonably likely to elicit incriminating

information. Id. at 958. A person is in custody when a “reasonable person in his position would

not have felt free to terminate the interrogation and leave.” Id. at 957. The Court is to consider

several factors when conducting its analysis, including: (1) whether police told the suspect the

questioning was voluntary, that he could leave, or that he was not considered under arrest; (2)

whether the suspect’s movement was restrained during the questioning; (3) whether the suspect

initiated contact with authorities or acquiesced to requests to respond to questions; (4) whether

police used strong-arm tactics or deception during questioning; (5) whether the atmosphere of the

questioning was police-dominated; and (6) whether the suspect was arrested at the end of

questioning. Id. (citing United States v Griffin, 922 F.2d 1343, 1347 (8th Cir. 1990). The key

inquiry is not whether the questioning took place in a coercive environment, but whether the

Defendant’s freedom to depart was at all restricted. United States v. LeBrun, 363 F.3d 715, 720

(8th Cir. 2004) (en banc) (internal quotations omitted).

       The Court will first dispatch with whether Hale was under custodial interrogation on the

roadside. After being stopped by law enforcement, Hale was ordered to exit his car, immediately

pushed against his own truck, and handcuffed, all the while being yelled at by officers, some of



                                                 3
whom had their guns drawn. Immediately following his seizure, officers asked him several

question, including why he had been trailing the vehicle he spotted at the Home Depot. There is

no question that Defendant, in this situation, was in custody. Nor is there a question that the

inquiries by police officers were designed to elicit potentially incriminating information, and thus

interrogative. Because Hale was subject to custodial interrogation on the roadside and had not been

Mirandized, the Court will adopt the recommendation of the Magistrate Judge and grant Hale’s

Motion to Suppress as to any statements made by him on the roadside in response to police

questioning and any fruits thereof.

       Whether Hale was under custodial interrogation at the DEA’s office presents a closer

question. The first factor cuts in favor of Hale. Although the police did not tell him he was under

arrest, they also did not tell him he was free to leave. The second factor also cuts in favor of Hale.

Hale was escorted to the interrogation room in handcuffs. He was never out of the presence of

officers once arrested on the roadside. See United States v. Longbehn, 850 F.2d 450, 452-53 (8th

Cir. 1988) (holding continuous police supervision rendered detention custodial). Hale at one point

testified that the handcuffs stayed on throughout questioning, while Officers Krisik and Leslie

testified the handcuffs were removed once he was in the room. The Court does not find it necessary

to resolve the conflicting testimony. Whether or not he was handcuffed, Hale testified that he

“absolutely” did not feel he could leave. Law enforcement officers testified at the suppression

hearing that Hale could have left if he had asked, but their conduct before, during, and after the

interview at the DEA Office was plainly calculated to give the impression that Hale was stuck with

them. For instance, an officer told Hale at one point that he was “not in the driver’s seat right now.”

The Court finds that Hale’s movement was restrained during his questioning at the DEA office.

The third factor cuts in favor of Hale. Hale did not initiate contact with authorities in the



                                                  4
interrogation room. Rather, it was the police who took him to the room, sat him down, and initiated

questioning after telling Hale that answering their questions was the only way to avoid a 20-year

prison sentence.

        The fourth factor cuts in favor of the government, but it is a close call. The Eighth Circuit

has held that “coercive aspects of police interviews are largely irrelevant to the custody

determination except where a reasonable person would perceive the coercion as restricting his or

her freedom to depart.” LeBrun, 363 F.3d at 1026. Hale argues that the officer’s used strong-arm

tactics when they told him that cooperation with their investigation was the only way to avoid a

20-year prison sentence. After careful review, the Court finds that a reasonable person in Hale’s

situation, subject to what he characterizes as “strong-arm tactics”, would feel somewhat restricted

but would not be entirely robbed of their freedom to depart the interview. The tactics used against

Hale to ensure he stayed in the questioning chamber were milder than the tactics used by officers

in other cases where the Eighth Circuit has held that strong-arm tactics were not present. See

United States v. Sheikh, 367 F.3d 756, 762 (8th Cir. 2004) (finding that police officers did not use

strong-arm tactics when they yelled at defendant and accused him of lying); United States v.

Laurita, 821 F.3d 1020, 1026 (8th Cir. 2016) (finding that police officers did not use strong-arm

tactics when they asked whether a defendant suspected of possessing child pornography had

committed child sexual assault because the question was not deceptive and because defendant

testified he did not feel pressured). The officers who questioned Hale did not raise their voice. One

officer did tell Hale that prisoners in the federal system do not get reduced sentences for good

behavior, which is not true, but otherwise did not endeavor to deceive him. The officers were not

aggressive, and although they were armed they did not draw their weapons. See United States v.

Axsom, 289 F.3d 496, 502 (8th Cir. 2002) (finding that police officers did not use strong-arm



                                                 5
tactics when they interviewed Defendant while armed because they did not adopt a “threatening

posture”). The most coercive part of the interrogation occurred when the officers told Hale that

cooperating with them was the only way to reduce a future prison sentence. These types of

statements are intended to pressure defendants into cooperating, and Hale almost certainly did feel

that pressure. However, a reasonable person would not feel so pressured as to effectively rob him

of his freedom to depart.

        The fifth factor cuts in favor of Hale because the atmosphere of the police-questioning was

undoubtedly “police-dominated.” Finally, the sixth factor cuts in neither party’s direction. Hale

was not technically arrested immediately after questioning, but he was placed in handcuffs and

driven to his property in Bolivar, where he was eventually formally arrested after drugs were found

there. After considering each indicium noted in Griffin, the Court finds that Hale’s freedom to

depart during his questioning at the DEA office was indeed restricted and thus he was under

custodial interrogation. Consequently, the Court will adopt the recommendation of the Magistrate

Judge and grant Hale’s Motion to Suppress as to any statements made during that custodial

interrogation in response to police questioning and any fruits thereof.

       2. Motion to Suppress Evidence Derived from Hale’s Consent to a Search

       Hale argues that he did not voluntarily consent to any searches of his property because he

was improperly coerced into signing consent forms. In the alternative, he claims the government

exceeded the scope of his consent by searching his outbuildings, his truck in the DEA parking lot,

and his cell phone. The Court will address these arguments in turn.

       a. Voluntariness of Consent

       Hale argues he did not voluntarily consent to the search of his property, including his

residence, the outbuildings, his cellphone, the vehicle on his property, and the vehicle seized after



                                                 6
his arrest and transport to the DEA parking lot. Evidence obtained from a warrantless search is

inadmissible unless the search is conducted after obtaining voluntary consent of the person whose

property is being searched. United States v. Chaidez, 906 F.2d 377, 380 (8th Cir. 1990) (citing

United States v. Matlock, 415 U.S. 164, 171 (1974)). Consent is voluntary only if it is the product

of an “essentially free and unconstrained choice” as opposed to “the result of duress or coercion.”

Id. Courts will consider the totality of the circumstances to determine voluntariness, including the

defendant’s age, intelligence, experience in the legal system, whether they were in custody or in a

public setting, whether they were Mirandized, and their behavior during the search itself. Id. The

Court will also consider whether the police officers obtained consent via threats, intimidation,

promises, deception, or punishment. Id. The government must show voluntary consent by a

preponderance of the evidence. Id.

        Hale argues his consent was coerced and thus invalid because (1) he had been seized and

detained for a significant period of time prior to consent; (2) he had not been Mirandized prior to

giving consent; (3) the officers used the presence of Hale’s son to coerce his consent; (4) he was

“uncooperative” during the search; and (5) he was subjected to threats that overcame his free will

to resist the officer’s request.

        After careful review, the Court is not persuaded that Hale’s consent was involuntary based

on those arguments. First, the record shows that only 18 minutes elapsed between Hale’s arrest

and his arrival at the DEA office, and that he was questioned at the office for less than 30 minutes

before signing the consent forms. Detention and questioning for that amount of time does not

render consent involuntary. See United States v. Rakotojoelinandrasana, 450 Fed.Appx. 549, 551

(8th Cir. 2011) (five-hour detention did not render consent involuntary where officers kept

weapons concealed and did not handcuff suspect); United States v. Comstock, 531 F.3d 667, 678



                                                 7
(8th Cir. 2008) (two-hour detention did not render consent involuntary where defendant was

handcuffed). Second, although the fact that Hale had not been Mirandized before his consent is a

factor in the Court’s analysis, it does not by itself render consent involuntary. See United States v.

Cobo-Cobo, 873 F.3d 613, 616 (8th Cir. 2017); United States v. Beasley, 688 F.3d 523, 531 (8th

Cir. 2012). Third, although the fact that Hale’s son was present during the encounter and at the

DEA office could plausibly have pressured Hale to cooperate, the fact of his presence was outside

the hands of law enforcement. The Court finds nothing in the record indicating that law

enforcement ever used the son’s presence to coerce his father or did anything relating to the son

other than provide for his safety and eventual return home. Finally, the record does not support the

claim that Hale was uncooperative after signing the consent forms. Hale did not object when his

cell phone was searched at the DEA office in his presence, nor did he object at any point during

the approximately forty-minute ride from Springfield to Bolivar. After arriving at his property,

Hale sat in his house unagitated and voiced no objection to the ongoing search. It was only after

drugs were found and after he was formally arrested that he began to object.

       To determine whether Hale voluntarily consented to the searches, the Court will look to

the Chaidez factors. Hale was 35 at the time of arrest, not intoxicated, and had had multiple prior

interactions with law enforcement. He is of at least average intelligence and runs his own business.

Immediately prior to signing the consent forms, Hale was isolated from his son and subject to

custodial interrogation. Overall, the situation had deescalated significantly from the roadside,

where officers had drawn their guns while yelling and cursing at him. Before signing the consent

forms, Hale was instructed to read the forms carefully and told he had the right to refuse. The most

coercive element of the questioning was the threat made by law enforcement that if Hale did not

cooperate, he would be facing a 20-year prison sentence. Hale argues that this threat rendered his



                                                  8
consent involuntary, notwithstanding his signature on the consent forms, which in part stated “I

have not been threatened, nor forced in any way. I freely consent to this search.” Finally, although

he was not Mirandized, the Court observes that Hale would have been well aware of his rights

with or without their recitation in this instance in light of his prior interactions with law

enforcement.

       In the context of confessions, the Eighth Circuit has found that “promises for leniency or

threats do not render a confession involuntary unless it overcomes the defendant’s free will and

impairs his capacity for self-determination.” Sheets v. Butera, 389 F.3d 772, 778 (8th Cir. 2004).

The Court finds the same logic applicable in the context of a suspect’s consent to a search. In light

of Hale’s education, intelligence, and prior interaction with law enforcement, the Court finds that

the officer’s “threat” amounted to a restatement of a principle well known to anyone subject to

more than a glancing interaction with the justice system: that cooperating with law enforcement is

a common means toward reducing punishment. The Eighth Circuit has held that the threat of a

long prison sentence if a defendant was uncooperative and the promise of a lenient sentence if a

defendant was cooperative did not render a confession involuntary. United States v. Meirovitz, 918

F.2d 1376, 1379 (8th Cir. 1990); see also United States v. Pierce, 152 F.3d 808, 813 (8th Cir. 1998)

(officer telling defendant “it’s a proven fact that cooperation helps in the long run” with regard to

sentencing did not render subsequent cooperation involuntary). The officer’s threat in this case,

although potent, was not fundamentally deceptive, and was not sufficiently coercive as to

overcome Hale’s will and render his consent involuntary. The officers did deceive Hale by telling

him federal prisoners cannot reduce their sentences for good behavior, but in view of the totality

of the circumstances this lie was not enough to overcome his will. After carefully weighing every




                                                 9
factor, the Court finds by a preponderance of the evidence that Hale’s consent was voluntary and

will consequently adopt the Magistrate Judge’s Report and Recommendation in this matter.

       b. Scope of Defendant’s Consent as to the Outbuilding

       Hale also contests the government’s search on the basis that they exceeded the scope of his

consent. Hale claims that when he signed the consent form, the area to be searched included only

“1515 E. 380th Rd., Bolivar, MO.” and that after signing the consent form, Officer Leslie added

“The residence, vehicles, & all outbuildings” beneath it. Based on that claim, Hale argues the

search of his vehicle and outbuilding at his property in Bolivar was unlawful. Officer Leslie flatly

denies that he added the second line after Hale signed.

       The Magistrate Judge resolved the contradictory testimony in favor of Officer Leslie. The

Court has discretion to assess the credibility of witnesses for the purpose of a motion to suppress.

456 F.3d 850, 860 (8th Cir. 2006). After careful review of the available evidence, the Court finds

that Officer Leslie’s testimony is more credible. The Court does not find that the handwriting in

the second line is different than the handwriting in the first line, as Hale claims. Furthermore, the

Court notes that Hale did not object to the search of the outbuilding while that search was ongoing,

a lapse that does not make sense if Hale had not already consented to its search. See United States

v. Lopez-Mendoza, 601 F.3d 861, 868 (8th Cir. 2010) (citing United States v. Espinosa, 782 F.2d

888, 892 (10th Cir. 1986)). Finally, Hale tries to discredit Officer Leslie’s testimony by pointing

to a moment after his arrest but before the interview, where Officer Hale said “You may want to

delete that video” to another officer, in apparent reference to the dashcam video. Hale characterizes

this statement as proof that Officer Leslie attempted to destroy evidence and asks the Court to

disregard the remainder of Officer Leslie’s testimony on that basis.




                                                 10
         With respect to Officer Leslie’s statement, the Court observes that the other officers

responded to the request with laughter and that the dashcam video was not deleted. Consequently,

although the Court cannot entirely discount the improper request in its credibility determination,

it does interpret the request as being made in jest and being received as such by the other officers.

The Court does not consider the statement indicative of a serious desire to destroy evidence. After

careful review of the evidence, the Court adopts the recommendation of the Magistrate Judge in

this matter.

         c. Scope of Consent as to Truck in DEA Parking Lot

         After Hale signed the consent forms, officers searched the truck he had been driving that

day, which was located in the DEA parking lot. The Magistrate Judge recommended the fruits of

that search be suppressed because it fell outside the scope of Hale’s consent. The government

argues that the fruits of that search should not be suppressed because the officers who conducted

that search had an objectively reasonable belief that the truck was within the scope of Hale’s

consent. The scope of a person’s consent is defined using an objective reasonableness standard,

which asks “what the typical, reasonable person would have understood from the exchange

between the officer and the suspect.” United States v. Beckmann, 786 F.3d 672, 678 (8th Cir.

2015).

         The scope of Defendant’s consent is laid out precisely in the signed consent forms. He

consented to a search of his cell phone, as well as a search of “1515 E. 380th Rd Bolivar, MO.”

Below the address, the it read “The residence, vehicles, & all outbuildings.” Officer Leslie testified

that he understood “vehicles” to include the vehicle located in the DEA parking lot. There is no

documentary or parol evidence of any consent agreement outside of the consent forms. The Court

finds that the scope of Hale’s consent was perfectly clear and limited to the residence, outbuildings,



                                                 11
and vehicles located at his property in Bolivar. There is no possible way to interpret Hale’s consent

as extending to the vehicle in the DEA parking lot. Officer Leslie’s belief otherwise was

objectively unreasonable.

       The government next argues that even if the search was unconstitutional, its fruits should

not be suppressed under the exclusionary rule because that would require a finding that the search

was “sufficiently deliberate that exclusion can meaningfully deter it, and sufficiently culpable that

such deterrence is worth the price paid by the justice system.” Herring v. United States, 555 U.S.

135, 144 (2009); see also United States v. Leon, 468 U.S. 897, 906 (1984). To that end, the Court

must determine whether the officers were acting in good faith by asking whether a reasonable well-

trained officer would have known the search was illegal in light of the circumstances. Herring,

555 U.S. at 145. The government bears the burden in this inquiry. United States v. Clark, 638 F.3d

89, 100 (2d. Cir. 2011) (quoting Herring, 555 U.S. at 155).

       The government argues that because Officer Leslie was acting in good faith and had an

objectively reasonable belief that Hale’s vehicle was within the scope of his consent, the fruits of

the search should not be excluded. After careful review, the Court finds that the government has

not met its burden on the issue of good faith. The search of Hale’s vehicle was deliberate and

demonstrated a high degree of culpability. Notwithstanding Officer Leslie’s testimony, a

reasonable well-trained officer could not have construed Hale’s consent as extending to his vehicle

in the DEA parking lot. Essentially, there is simply no way an officer acting in good faith could

believe otherwise. For that reason, the Court will adopt the Magistrate Judge’s recommendation in

this matter.

       d. Scope of Consent as to the Cell Phone




                                                 12
       Although Hale consented to a search of his cell phone, he moves to suppress the fruits of

that search because officers searched the phone before consent was granted. Hale points to a

comment by an unknown officer (“he called Felix’s daughter”) captured on an audio recording

after Hale had been seized. The government denies that the phone was searched prior to Hale’s

consent.

       The Court does not find it necessary to resolve whether the phone was searched prior to

Hale’s consent. Assuming the phone was searched pre-consent, the evidence obtained would still

be admissible under the doctrine of inevitable discovery, which holds that “evidence that

ultimately or inevitably would have been discovered by lawful means’ need not be suppressed.”

Hogan v. Kelley, 826 F.3d 1025, 1028 (8th Cir. 2016) (quoting Nix v. Williams, 467 U.S. 431, 444

(1984)). For the exception to apply, the government must prove by a preponderance of the evidence

that there was a reasonable probability that the evidence would have been discovered by lawful

means in the absence of police misconduct and that the government was actively pursuing a

substantial, alternative line of investigation at the time of the constitutional violation.” Hogan, 826

F.3d at 1028.

       Here, the record shows that after gaining Hale’s consent, Officer Leslie retrieved the phone

from Hale’s son and searched it. Officer Leslie’s investigation, which was substantial and ongoing

at the time of the phone’s initial search by another officer on the roadside, constitutes an

“alternative line of investigation.” There was, at the very least, a reasonable probability that any

evidence on the phone would have been discovered as a result of Hale’s consent regardless of any

earlier unconstitutional search. For that reason, the record shows by a preponderance of the

evidence that the search of the phone was inevitable, and thus any evidence obtained from the

phone is admissible. The Court will adopt the Magistrate Judge’s recommendation in this matter.



                                                  13
       3. Alternative Justifications for Seizure of the Firearm in the Truck

       After Hale signed the consent forms, Officer Leslie searched his truck in the DEA parking

lot, seizing the previously-observed firearm and discovering methamphetamine hidden in the gas

cap. In the absence of Hale’s consent. The government proffers three alternative reasons that the

search of the truck was constitutional under the Fourth Amendment’s warrant requirement despite

the lack of consent: The search incident to lawful arrest exception, the automobile exception, and

the community caretaker function exception, as it applies only to the firearm observed in the

driver’s side door. The governments contends the DEA did not search the truck until after Hale

consented to a search of his phone and his property in Bolivar, and the Court will hold the

government to that contention.

       i. Searches Incident to a Lawful Arrest

       Police officers are authorized to search an area “within the immediate control” of a lawfully

arrested person. United States v. Chimel, 395 U.S. 752, 764 (1969). Under Arizona v. Gant, an

officer is permitted to “conduct a vehicle search when . . . it is reasonable to believe the vehicle

contains evidence of the offense of arrest.” 556 U.S. 332, 346 (2009); United States v. Hill, 386

F.3d 280, 287 (8th Cir. 2004). To preserve evidence of the offense, the officer may search any area

of the vehicle in which the evidence might be found, including areas not within the suspect’s

immediate reach. Id. at 347. However, a lawful search under this exception must be

“contemporaneous” with the arrest. United States v. Wells, 347 F.3d 280, 287 (8th Cir. 2003)

(citing New York v. Belton, 453 U.S. 454, 465 (1981)). In this case, the search of Hale’s truck was

anything but contemporaneous—it occurred nearly an hour after Hale’s arrest, and took place in

an entirely different location. Because the DEA agents’ search was not contemporaneous with

Hale’s arrest, the search incident to lawful arrest exception is inapplicable to the facts of this case.



                                                  14
The Court also finds that a reasonable well-trained officer would have known the search was not

permitted under the automobile exception to the warrant requirement, and that the fruits of the

unconstitutional search should thus be excluded. Herring, 555 U.S. at 145.

       ii. Automobile Exception

       The automobile exception authorizes a warrantless search of a vehicle based on probable

cause that it contains evidence of a crime. Carrol v. United States, 267 U.S. 132 (1925). The

government contends that Officer Leslie had probable cause to believe that Hale’s truck contained

evidence of a conspiracy to distribute methamphetamine as it sat in the DEA parking lot, and thus

his search of the truck was constitutional with or without Hale’s consent.

       After careful review, the Court finds the government has not supported that contention.

Hale was contacted by the undercover officer as he was driving to Springfield, taking his son to a

doctor’s appointment. Based on Forjan’s letter, Officer Leslie had probable cause to believe that

Hale was involved in an ongoing conspiracy to distribute methamphetamine. However, there was

no probable cause to believe that any evidence of such was in Hale’s truck as he ferried his son to

and from the doctor or at the unplanned meeting with the DEA agent where he was informed for

the first time of Forjan’s plot. The fact that Hale trailed the men he saw surveilling him would cut

away from an inference that he was at that moment transporting drugs—presumably, a man

transporting drugs would be a good deal more cautious. No officer observed any drug

paraphernalia, odor, or any other evidence of drugs in the vehicle prior to the post-consent form

search. Finally, multiple officers testified at the hearing they were following Hale in hopes he

would lead them to the methamphetamine referenced in Forjan’s letter, implying they did not

believe Hale currently possessed the drugs.




                                                15
       Because there was no factual basis for the belief that any drugs were in Hale’s vehicle as

it sat in the DEA parking lot, there was no probable cause to believe the truck contained evidence

of a crime. Consequently, the automobile exception is inapplicable in this case. Furthermore, the

Court finds that Officer Leslie’s belief that there was probable cause to search the truck on this

basis was objectively unreasonable. For that reason, the Court will exclude the fruits of his

unconstitutional search.

       iii. Community Caretaker Function

       Under the community caretaker function exception, an officer may enter a suspect’s

property without a warrant to “help those in danger and to protect property” where the officer has

a reasonable belief that an emergency exists requiring his or her attention. United States v.

Quezada, 448 F.3d 1005, 1007 (8th Cir. 2006) (citing Mincey v. Arizona, 437 U.S. 385, 392-93

(1978). These activities must be unrelated to the officer’s duty to investigate and uncover criminal

activity. Id. However, any evidence of criminal activity that the officer readily observes while

acting as a community caretaker are admissible under the plain view doctrine. Id. at 1008 (citing

Arizona v. Hicks, 480 U.S. 321, 326 (1987). It must be “immediately apparent” to the police that

any item may be evidence of a crime or contraband. Id. The government argues that Officer Leslie

entered Hale’s truck on the roadside for the purpose of removing it from the right of way after

Hale had been handcuffed. The government claims that while inside Hale’s truck, he observed the

firearm, but did not seize it at that time. An officer of the Springfield Police Department, Officer

Cooney, testified that he observed the same firearm while conducting a protective sweep of the

truck on the roadside, but again did not further search or seize the firearm or the truck at that time.

The Court notes that Hale was not a convicted felon, and that the firearm’s presence was thus not

per se evidence of a crime. Furthermore, it would not have been immediately apparent that the



                                                  16
firearm was contraband, as proved to be the case. At the moment he was informed of Forjan’s

letter, Hale was driving his son to Springfield for a doctor’s appointment. Thus, even though there

was probable cause to believe that Hale was conspiring to distribute methamphetamine and that

12 pounds of methamphetamine sat in Hale’s possession somewhere, there was no factual basis to

believe that Hale’s truck, at the moment of arrest, contained any evidence of those crimes.

       After careful review, the Court finds there is no evidence in the record that Officer Leslie

observed the firearm until the truck was searched in the DEA parking lot. The government’s

statement in its briefing that Leslie observed it earlier is an assertion unsupported by any testimony

or other record. By the time Officer Leslie did search the truck, it was in a parking lot, removed

from any danger, and he was proceeding in an investigative capacity. Therefore, the community

caretaker function exception is inapplicable.

       The record shows that Officer Cooney did observe the firearm in plain view during a

protective sweep of the vehicle when stopped on the roadside. However, Officer Cooney did not

seize the firearm at the time, nor did he search the truck after Hale signed the consent forms. The

fact that Officer Cooney observed a firearm in plain view during a protective sweep of the truck

does not mean that Officer Leslie or other DEA officers were authorized to conduct a warrantless

search of Hale’s truck far removed from the time and place of its seizure, in the absence of any

applicable exception to the warrant requirement.

       The Court also finds that a reasonable well-trained officer would have known the search

was not permitted under the community caretaker exception to the warrant requirement, and that

the fruits of the unconstitutional search should thus be excluded. Herring, 555 U.S. at 145. For the

above reasons, the Court will adopt the Magistrate Judge’s recommendation in this matter.

       4. Seizure of Defendant



                                                 17
       In his final Motion, Hale argues he was unlawfully seized on the roadside because law

enforcement possessed neither reasonable suspicion nor probable cause to stop and detain him. An

officer may stop a vehicle and detain its passengers to investigate their suspicion of criminal

activity when those suspicions are supported by specific and articulable facts based on the totality

of the circumstances. United States v. Smith, 648 F.3d 654, 658 (8th Cir. 2011); see also United

States v. Terry v. Ohio, 391 U.S. 1 (1968). An officer may take measures reasonably necessary “to

protect their personal safety during the course of the stop” which may include brandishing a

weapon or handcuffing the suspect. Smith, 648 F.3d at 659. It is lawful for law enforcement to

transport a suspect to a police station if it is based on probable cause, whether it is part of a formal

arrest or for further questioning. United States v. Williams, 604 F.2d 1102, 1124 (8th Cir. 1979).

       Hale’s seizure and detention was reasonable and lawful. At the moment Hale was seized

on the roadside, officers were aware of the following facts: Hale had been the intended recipient

of a letter from a known drug dealer, Felix Forjan, which contained instructions on where to

transport 12 pounds of methamphetamine. When an undercover officer contacted Hale and told

him he wanted to give him Forjan’s letter, Hale arranged to meet him that day. At that meeting,

Hale received, read, and apparently understood the import of the letter, and assured the undercover

officer he would be rewarded for getting it to him but left quickly after spotting someone taking

photographs of the two. After leaving, Hale decided to trail two unmarked police vehicles across

town for more than thirty minutes. During that time, he called the undercover officer who delivered

him the letter to make sure he hadn’t shown it to anyone else. Considering the totality of these

circumstances, the officers had probable cause to believe that Hale was conspiring to distribute

methamphetamine. Consequently, the decision to stop, seize, and detain Defendant was lawful.

Furthermore, in light of the fact that immediately prior to Hale’s arrest he had been trailing two



                                                  18
undercover police officers for more than thirty minutes, the officers did not use unreasonable force

in arresting him by drawing their guns, pushing him up against his truck, yelling instructions at

him, and immediately handcuffing him. See United States v. Navarette-Barron, 192 F.3d 786, 791

(8th Cir. 1999). The Court will adopt the Magistrate Judge’s recommendation in this matter.

                                         CONCLUSION

       For the reasons stated above, the Court hereby ADOPTS the Report and Recommendation

of the Magistrate Judge. The Court GRANTS Defendant’s Motion to Suppress Statements (Doc.

39) and DENIES Defendant’s Motion to Suppress Evidence Resulting from the detention and

seizure of Defendant (Doc. 41). Furthermore, the Court GRANTS-IN-PART and DENIES-IN-

PARTT Defendant’s Motion to Suppress as to the searches premised on voluntary consent (Doc.

40), finding Defendant did voluntarily consent to a search of his cell phone and the residence,

outbuildings, and vehicles at his Bolivar address but that the government exceeded the scope of

Defendant’s consent as to the truck searched in the DEA parking lot. Finally, the Court finds no

alternative constitutional justification for the warrantless search of Defendant’s truck in the DEA

parking lot. Accordingly, the Motion to Suppress is DENIED as to any evidence found on

Defendant’s phone or at his property in Bolivar but GRANTED as to any evidence found in his

truck in the DEA parking lot.

       IT IS SO ORDERED.



DATED: June 3, 2019



                                                     _/s/ Douglas Harpool________________
                                                     DOUGLAS HARPOOL
                                                     UNITED STATES DISTRICT JUDGE



                                                19
